Exhibit 10.1

 

     Barclays Bank PLC      5 The North Colonnade      Canary Wharf, London E14
4BB      Facsimile:+44(20) ¢¢¢¢      Telephone: +44 (20) ¢¢¢¢¢      c/o Barclays
Capital Inc.      as Agent for Barclays Bank PLC      745 Seventh Ave      New
York, NY 10019

 

DATE:    September 19, 2012 TO:    CVS Caremark Corporation    One CVS Drive   
Woonsocket, RI 02895 Attention:    ¢¢¢¢¢¢ Facsimile:    401-¢¢¢¢ Telephone:   
401-¢¢¢¢ Email:    ¢¢¢¢¢¢¢¢.com FROM:    Barclays Capital Inc., acting as Agent
for Barclays Bank PLC TELEPHONE:    +1 212 412 4000 SUBJECT:   

Share Repurchase Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Barclays Bank PLC
(“Barclays”), through its agent Barclays Capital Inc. (the “Agent”), and CVS
Caremark Corporation (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This Confirmation constitutes a “Confirmation” as referred to in
the Agreement specified below. Barclays Bank PLC is not a member of the
Securities Investor Protection Corporation (“SIPC”). Barclays is regulated by
the Financial Services Authority.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. For purposes of the Equity
Definitions, the Transaction shall be deemed to be a Share Forward Transaction.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Barclays
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to,
an agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as
if Barclays and Counterparty had executed an agreement in such form (without any
Schedule and with such other elections set forth in this Confirmation) on the
Trade Date. In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction. The parties hereby agree that no Transaction other than the
Transaction to which this Confirmation relates shall be governed by the
Agreement.



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:   

Trade Date:

   September 19, 2012

Seller:

   Barclays

Buyer:

   Counterparty

Shares:

   The Common Shares, USD0.01 par value per share of Counterparty (Ticker symbol
“CVS”).

Prepayment:

   Applicable

Variable Obligation

   Applicable

Prepayment Amount:

   As specified in Schedule A

Additional Payment:

   Counterparty shall pay to Barclays an amount equal to the Additional Payment
as specified in Schedule A on the Prepayment Date.

Prepayment Date:

   One Exchange Business Day following the Trade Date.

Transaction Fee:

   On the Prepayment Date, Counterparty shall pay to Barclays a cash amount
equal to the Transaction Fee Amount.

Transaction Fee Amount:

   As specified in Schedule A

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges.

Calculation Agent:

   Barclays. Following any determination, adjustment or calculation by the
Calculation Agent hereunder, upon a written request by Counterparty, the
Calculation Agent will provide to Counterparty a report displaying in reasonable
detail the basis for such determination, adjustment or calculation, as the case
may be. Valuation:   

Trading Period:

   The period of consecutive Scheduled Trading Days from and including the first
Scheduled Trading Day following the Trade Date to and including the Maximum
Maturity Date, as specified in Schedule A; provided that, Barclays may designate
any Scheduled Trading Day on or after the Minimum Maturity Date and prior to the
Maximum Maturity Date, as specified in Schedule A, as the last Scheduled Trading
Day of the Trading Period. Barclays shall notify Counterparty of any designation
made pursuant to this provision on the Scheduled Trading Day immediately
following such designated day.



--------------------------------------------------------------------------------

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions shall be amended by deleting the
words “at any time during the one hour period that ends at the relevant
Valuation Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out
Valuation Time, as the case may be” and replacing them with the words “at any
time during the regular trading session on the Exchange, without regard to after
hours or any other trading outside of the regular trading session hours”, by
amending and restating clause (a)(iii) thereof in its entirety to read as
follows: “(iii) an Early Closure that the Calculation Agent determines (in a
commercially reasonable manner) is material” and by adding the words “or (iv) a
Regulatory Disruption” after clause (a)(iii) as restated above.    Section
6.3(d) of the Equity Definitions is hereby amended by deleting the remainder of
the provision following the term “Scheduled Closing Time” in the fourth line
thereof.

Regulatory Disruption:

   A “Regulatory Disruption” shall occur if the Calculation Agent determines in
its reasonable discretion that it is appropriate in light of legal, regulatory
or self-regulatory requirements or related policies or procedures for Barclays
to refrain from all or any part of the market activity in which it would
otherwise engage in connection with the Transaction. Barclays shall notify
Counterparty as soon as practicable that a Regulatory Disruption has occurred
and the Scheduled Trading Days affected by it.

Disrupted Day:

   The definition of “Disrupted Day” in Section 6.4 of the Equity Definitions
shall be amended by adding the following sentence after the first sentence: “A
Scheduled Trading Day on which a Related Exchange fails to open during its
regular trading session will not be a Disrupted Day if the Calculation Agent
determines (in a commercially reasonable manner) that such failure will not have
a material impact on Barclays’s ability to unwind any hedging transactions
related to the Transaction”.



--------------------------------------------------------------------------------

Consequence of Disrupted Days:

   Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs during the Trading Period, any Cash
Settlement Pricing Period or any Early Termination Settlement Pricing Period,
the Calculation Agent may postpone the Maximum Maturity Date and the Minimum
Maturity Date, the end of the Cash Settlement Pricing Period or the end of such
Early Termination Settlement Pricing Period, as applicable. If any Disrupted Day
occurs during the Trading Period or any Cash Settlement Pricing Period, the
Calculation Agent shall determine whether (i) such Disrupted Day is a Disrupted
Day in whole, in which case the 10b-18 VWAP for such Disrupted Day shall not be
included for purposes of determining the Forward Price, if such Disrupted Day
occurs during the Trading Period, or the Cash Settlement Price, if such
Disrupted Day occurs during a Cash Settlement Pricing Period, or (ii) such
Disrupted Day is a Disrupted Day only in part, in which case the 10b-18 VWAP for
such Disrupted Day shall be determined by the Calculation Agent based on Rule
10b-18 eligible transactions in the Shares on such Disrupted Day taking into
account the nature and duration of the relevant Market Disruption Event, and the
Forward Price, if such Disrupted Date occurs during the Trading Period, or the
Cash Settlement Price, if such Disrupted Day occurs during a Cash Settlement
Pricing Period, shall be determined by the Calculation Agent using an
appropriately weighted average of 10b-18 VWAPs instead of an arithmetic average.

Valuation Time:

   Scheduled Closing Time (determined without regard to extended trading hours
or after hours trading).

Valuation Date:

   The last Scheduled Trading Day of the Trading Period. Settlement Terms:   

Settlement Method Election:

   Not Applicable; provided that if the Number of Shares to be Delivered is a
negative number, Counterparty may elect Physical Settlement in lieu of Cash
Settlement by written notice to Barclays at any time no later than noon (New
York City time) on the Scheduled Trading Day immediately following the earlier
of (i) the Scheduled Trading Day on which Counterparty receives from Barclays a
notice of designation of the last Scheduled Trading Day of the Trading Period
and (ii) the originally scheduled Maximum Maturity Date as specified in Schedule
A; provided further that if Counterparty makes such election, Counterparty shall
satisfy the applicable conditions set forth in Section 5(i) below and provide
the representation contained in Section 5(p) below (with the reference to the
Trade Date in such Section 5(p) replaced for this purpose with a reference to
the date of such election).

Physical Settlement:

   Applicable if the Number of Shares to be Delivered is (1) a positive number,
in which case it means that on the Settlement Date Barclays shall deliver to
Counterparty the Number of Shares to be Delivered, or (2) a negative number and
Counterparty makes the election pursuant to the proviso under “Settlement Method
Election” above, in which case it means that Counterparty shall deliver to
Barclays the absolute value of such number subject to paragraphs 5(g) and (i)
below.



--------------------------------------------------------------------------------

Cash Settlement:

   Applicable if the Number of Shares to be Delivered is a negative number and
Counterparty does not make the election above pursuant to the proviso under
“Settlement Method Election” above, in which case it means that paragraph 5(h)
below shall apply.

Settlement Currency:

   USD

Forward Price:

   The amount equal to (i) the arithmetic average of the 10b-18 VWAPs for all
Exchange Business Days in the Trading Period (the “Average 10b-18 VWAP”) minus
(ii) the Discount, as specified in Schedule A.

10b-18 VWAP:

   (A) For any Scheduled Trading Day that is not a Disrupted Day, the
volume-weighted average price at which the Shares trade as reported in the
composite transactions for all United States securities exchanges on which such
Shares are traded (or, if applicable, the successor Exchange), excluding (i)
trades that do not settle regular way, (ii) opening (regular way) reported
trades in the consolidated system on such Scheduled Trading Day, (iii) trades
that occur in the last ten minutes before the scheduled close of trading on the
Exchange on such Scheduled Trading Day and ten minutes before the scheduled
close of the primary trading in the market where the trade is effected, and (iv)
trades on such Scheduled Trading Day that do not satisfy the requirements of
Rule 10b-18(b)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as determined in good faith by the Calculation Agent, or (B)
for any Scheduled Trading Day that is a Disrupted Day, an amount determined in
good faith and in a commercially reasonable manner by the Calculation Agent as
the 10b-18 VWAP pursuant to “Consequence of Disrupted Days” above. Counterparty
acknowledges that the Calculation Agent may refer to the Bloomberg Page “CVS
<Equity> AQR SEC” (or any successor thereto) for any Scheduled Trading Day to
determine the 10b-18 VWAP.

Number of Shares to be Delivered:

   A number of Shares equal to the difference between (i) the Share Amount minus
(ii) the Initial Shares; provided that a number of Shares less than a whole
number shall be rounded upward. Section 9.5 of the Equity Definitions shall not
apply to the Transaction.

Share Amount:

   The quotient of the Prepayment Amount divided by the Forward Price.

Settlement Date:

   The Exchange Business Day immediately following the last Scheduled Trading
Day during the Trading Period.

Initial Shares:

   As specified in Schedule A.

Initial Share Delivery:

   Barclays shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date being deemed to
be a “Settlement Date” for purpose of such Section 9.4.



--------------------------------------------------------------------------------

Initial Share Delivery Date:

   One Exchange Business Day following the Trade Date.

Share Deliveries:

   The provisions of the last sentence of Section 9.2 and Sections 9.8, 9.9,
9.10, 9.11 (as modified pursuant to the following sentence) and 9.12 of the
Equity Definitions will apply to any delivery of Shares hereunder. Section 9.11
of the Equity Definitions is hereby modified by excluding any representations
therein relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the Issuer of the Shares.

Adjustments:

  

Method of Adjustment:

   Calculation Agent Adjustment; provided that (i) any declaration of (a) a
regular quarterly dividend in an amount not greater than the Regular Dividend
Amount as specified in Schedule A and with an ex-dividend date occurring on or
after the expected ex-dividend date for the relevant quarter as specified in
Schedule A (a “Regular Dividend”) or (b) an Extraordinary Dividend (as defined
in Section 5(f) below) shall not constitute a Potential Adjustment Event and
(ii) Section 11.2(e)(vii) of the Equity Definitions is amended by inserting the
words “other than the declaration or payment of any dividend, distribution or
issuance to holders of the Shares” at the end thereof. For the avoidance of
doubt, the Calculation Agent shall not make any adjustments to account for
changes in cost of funding, expected dividends or stock loan rate in connection
with any Potential Adjustment Event.

Extraordinary Events:

  

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended by deleting the
text in clause (i) in its entirety and replacing it with the phrase “publicly
quoted, traded or listed on any of the New York Stock Exchange, the NASDAQ
Global Select Market or the NASDAQ Global Market (or their respective
successors) and”.

Share-for-Share:

   The definition of “Share-for-Share” set forth in Section 12.1(f) of the
Equity Definitions is hereby amended by the deletion of the parenthetical in
clause (i) thereof.

Consequences of Merger Events:

  

Share-for-Share:

   Modified Calculation Agent Adjustment.

Share-for-Other:

   Cancellation and Payment.

Share-for-Combined:

   Modified Calculation Agent Adjustment.

Consequences of Tender Offers:

  

Tender Offer:

   Applicable; provided that (x) the definition of “Tender Offer” in Section
12.1 of the Equity Definitions will be amended by replacing the phrase “greater
than 10% and less than 100% of the outstanding voting shares of the Issuer” in
the third and fourth line thereof with “(a) greater than 10% and less than 100%



--------------------------------------------------------------------------------

   of the outstanding Shares of the Issuer in the event that such Tender Offer
is being made by the Issuer or any subsidiary thereof or (b) greater than 15%
and less than 100% of the outstanding Shares of the Issuer in the event that
such Tender Offer is being made by any entity or person other than the Issuer or
any subsidiary thereof” and (y) the definition of “Tender Offer Date” in Section
12.1 of the Equity Definitions will be amended by replacing the words “voting
shares” in the first line thereof with the word “Shares”.

Share-for-Share:

   Modified Calculation Agent Adjustment.

Share-for-Other:

   Modified Calculation Agent Adjustment.

Share-for-Combined:

   Modified Calculation Agent Adjustment.

Modified Calculation Agent Adjustment:

   For greater certainty, the definition of “Modified Calculation Agent
Adjustment” in Sections 12.2 and 12.3 of the Equity Definitions shall be amended
by (i) adding the following italicized language after the stipulated
parenthetical provision: “(including adjustments to account for changes in
volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or to the Transaction) from the Exchange Business Day immediately
preceding the Announcement Date or the Determination Date, as applicable, to the
first Exchange Business Day immediately following the Merger Date (Section 12.2)
or Tender Offer Date (Section 12.3).” and (ii) deleting the phrase “expected
dividends,” from such stipulated parenthetical provision.

Announcement Date:

   The definition of “Announcement Date” in Section 12.1 of the Equity
Definitions shall be amended by (i) replacing the word “leads to the” in the
third and the fifth lines thereof with the words “is reasonably likely, as
determined by the Calculation Agent, to lead to a”, (ii) replacing the words
“voting shares” in the fifth line thereof with the word “Shares”, (iii)
inserting the words “by any entity (provided that such announcement relates to a
“friendly” transaction in which Counterparty is recommending to its shareholders
that they approve such Merger Event or participate in such Tender Offer, as the
case may be)” after the word “announcement” in the second and the fourth lines
thereof, (iv) inserting the words “or to explore the possibility of engaging in”
after the words “engage in” in the second line thereto and (v) inserting the
words “or to explore the possibility of purchasing or otherwise obtaining” after
the word “obtain” in the fourth line thereto.

Announcement Event:

   If an Announcement Event has occurred, the Calculation Agent shall determine
the economic effect of the Announcement Event on the theoretical value of the
Transaction (including without limitation any change in volatility, stock loan
rate or liquidity relevant to the Shares or to the Transaction that are
reasonably attributable to such Announcement Event) (i) at a time that it
determines appropriate, from the Announcement Date to the date of such
determination (the “Determination Date”), and (ii) on the Valuation Date or on a
date on which a payment amount is determined pursuant to Sections 12.7 or 12.8
of the Equity Definitions, from the Announcement Date or the Determination Date,
as applicable, to the Valuation Date or the date on which a payment amount is
determined pursuant to



--------------------------------------------------------------------------------

   Sections 12.7 or 12.8 of the Equity Definitions. If any such economic effect
is material, the Calculation Agent will (i) adjust the terms of the Transaction
to reflect such economic effect or (ii) if the Calculation Agent determines that
no adjustment it could make under clause (i) will produce a commercially
reasonable result, terminate the Transaction, in which case the Determining
Party will determine the Cancellation Amount payable by one party to the other;
provided that the reference in Section 12.8(a) of the Equity Definitions to
“Extraordinary Event” shall be replaced for this purpose with a reference to
“Announcement Event.” The Determining Party will notify Counterparty of the
Cancellation Amount and which party shall pay such amount promptly following the
determination thereof. “Announcement Event” shall mean the occurrence of the
Announcement Date of a Merger Event or Tender Offer or of a potential Merger
Event or potential Tender Offer.

Composition of Combined Consideration:

   Not Applicable; provided that, notwithstanding Sections 12.5(b) and 12.1(f)
of the Equity Definitions, to the extent that the composition of the
consideration for the relevant Shares pursuant to a Tender Offer or Merger Event
could be elected by an actual holder of the Shares, the Combined Consideration
shall be deemed to be such composition as received by the majority (or if no
majority exists, a plurality) of holders of Shares making an affirmative
election.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment; provided that, in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.

Cancellation Amount:

   Section 12.8(d) of the Equity Definitions shall be amended by deleting the
second sentence thereof and Section 12.8(e) of the Equity Definitions shall be
amended by replacing the words “(or any gain resulting from any of them)” at the
end thereof with the words “and shall, in calculating any Cancellation Amount,
consider any gain resulting from its terminating, liquidating or re-establishing
any hedge related to such Transaction”.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position”, (iii) immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner



--------------------------------------------------------------------------------

   contemplated by the Hedging Party on the Trade Date” and (iv) (a) inserting
the designation “(I)” immediately preceding clause (A) thereof, (b) deleting the
designation “(X)” in the sixth line thereof, (c) replacing the designation “(Y)”
in the seventh line thereof with the words “(II) due to any change in the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Wall
Street Act”) or the adoption of any new, or any change in any existing, rules
and regulations promulgated thereunder,” and (d) replacing the parenthetical at
the end of clause (II) thereof with the words “(including, without limitation,
any additional capital charges or other regulatory capital requirements)”.   
The parties agree that, for the avoidance of doubt, for purposes of Section
12.9(a)(ii) of the Equity Definitions, “the adoption of or any change in any
applicable law or regulation” shall include any change in the Wall Street Act,
or the adoption of any new, or any change in any existing, rules and regulations
promulgated thereunder or the adoption of or any change in any similar law or
regulation, and the consequences specified in Section 12.9(b)(i) of the Equity
Definitions shall apply to any Change in Law arising from any such event.

Failure to Deliver:

   Not Applicable.

Insolvency Filing:

   Applicable.    Section 12.9(b)(i) of the Equity Definitions is hereby amended
by adding the following sentence at the end: “If neither party elects to
terminate the Transaction, the Calculation Agent may adjust the terms of the
Transaction upon the occurrence of such an event pursuant to Modified
Calculation Agent Adjustment (as if such event were a Tender Offer and, solely
for such purpose, Section 12.3(d) of the Equity Definitions shall be amended by
replacing (a) references to “Tender Offer” with “Insolvency Filing” and (b)
references to “Tender Offer Date” with “the date of the Insolvency Filing”).”

Hedging Disruption:

   Not Applicable.

Increased Cost of Hedging:

   Not Applicable.

Loss of Stock Borrow:

   Applicable; provided that Sections 12.9(a)(vii) of the Equity Definitions is
amended and restated in its entirety to read “ ‘Loss of Stock Borrow’ means the
Borrow Cost is greater than the Maximum Stock Loan Rate;”.

Borrow Cost:

   The cost to borrow the relevant Shares that would be incurred by a third
party market participant borrowing such Shares, as determined by the Calculation
Agent on the relevant date of determination. Such costs shall equal (a)
FED-FUNDS less the rebate rate that would be earned on collateral pledged to
secure such borrowing, net of any costs or fees, plus (b) any stock loan borrow
fee that would be payable for such Shares, expressed as fixed rate per annum.

Maximum Stock Loan Rate:

   50 basis points.

Increased Cost of Stock Borrow:

   Not Applicable.



--------------------------------------------------------------------------------

FED FUNDS:

   “FED FUNDS” means, for any day, the rate set forth for such day opposite the
caption “Federal funds”, as such rate is displayed on the page “FedsOpen <Index>
<GO>” on the BLOOMBERG Professional Service, or any successor page; provided
that if no rate appears for any day on such page, the rate for the immediately
preceding day for which a rate does so appear shall be used for such day.

Hedging Party:

   Barclays or an affiliate of Barclays that is involved in the hedging of the
Transaction for all applicable Additional Disruption Events.

Determining Party:

   Barclays for all applicable Additional Disruption Events; provided that when
making any determination or calculation as “Determining Party,” Barclays shall
be bound by the same obligations relating to required acts of the Calculation
Agent as set forth in Section 1.40 of the Equity Definitions and the
Confirmation as if the Determining Party were the Calculation Agent.

Acknowledgments:

  

Non-Reliance:

   Applicable.

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable.

Additional Acknowledgments:

   Applicable.

3. Mutual Representations, Warranties and Agreements.

Each of Barclays and Counterparty represents and warrants to, and agrees with,
the other party that:

 

  (a) Commodity Exchange Act. It is an “eligible contract participant” within
the meaning of Section 1a(18) of the U.S. Commodity Exchange Act, as amended
(the “CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in Section 1a(51) of the CEA;

 

  (b) Securities Act. It is a “qualified institutional buyer” as defined in Rule
144A under the Securities Act of 1933, as amended (the “Securities Act”), or an
“accredited investor” as defined in Section 2(a)(15)(ii) of the Securities Act;
and

 

  (c) ERISA. The assets used in the Transaction (1) are not assets of any “plan”
(as such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and
(2) do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

 

  (d) Notice of Event of Default. Each party shall promptly provide written
notice to the other party upon obtaining knowledge of the occurrence of any
event that constitutes an Event of Default where such party is the Defaulting
Party.

4. Representations, Warranties and Agreements of Counterparty.

In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty further represents, warrants and agrees
that:

 

  (a) [Reserved];



--------------------------------------------------------------------------------

  (b) [Reserved];

 

  (c) (A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Barclays or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Barclays or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction;

 

  (d) [Reserved];

 

  (e) Counterparty’s financial condition is such that it has no need for
liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness;

 

  (f) Counterparty’s investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and Counterparty is able to bear any loss in
connection with the Transaction, including the loss of its entire investment in
the Transaction;

 

  (g) Counterparty is not as of the Trade Date, and shall not be immediately
after giving effect to the transactions contemplated hereby, “insolvent” (as
such term is defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of
the United States Code) (the “Bankruptcy Code”)) and Counterparty would be able
to purchase Shares with an aggregate purchase price equal to the Prepayment
Amount in compliance with the laws of the jurisdiction of Counterparty’s
incorporation or organization;

 

  (h) the Transaction, and any repurchase of the Shares by Counterparty in
connection with the Transaction, is pursuant to a publicly announced Share
repurchase program that has been approved by Counterparty’s board of directors
(including engaging in related derivative transactions) and any such repurchase
has been, or shall when so required be, publicly disclosed in its periodic
filings under the Exchange Act and its financial statements and notes thereto;

 

  (i) Counterparty understands, agrees and acknowledges that Barclays has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law;

 

  (j) each of Counterparty’s required filings under all applicable securities
laws have been filed and on the Trade Date, all reports and other documents
filed by Counterparty with the Securities and Exchange Commission pursuant to
the Exchange Act when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading;

 

  (k) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended;



--------------------------------------------------------------------------------

  (l) Counterparty understands, agrees and acknowledges that no obligations of
Barclays to it hereunder shall be entitled to the benefit of deposit insurance
and that such obligations shall not be guaranteed by any affiliate of Barclays
or any governmental agency;

 

  (m) without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Barclays is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards, including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or
any successor issue statements) or under FASB’s Liabilities & Equity Project;

 

  (n) Counterparty is not entering into the Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares), manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or to facilitate a
distribution of Shares (or any security convertible into or exchangeable for the
Shares); and

 

  (o) Counterparty has not entered into any obligation that would contractually
limit it from effecting settlement contemplated by the Default Settlement Method
under the Transaction and it agrees not to enter into any such obligation during
the term of the Transaction.

5. Other Provisions:

 

  (a) [Reserved].

 

  (b) Rule 10b-18.

 

  (i) During any Cash Settlement Pricing Period or any Early Termination
Settlement Pricing Period, Barclays agrees to use (A) best efforts to make all
purchases of Shares in a manner that would comply with the limitations set forth
in clauses (b)(1), (b)(2), (b)(4) and (c) of Rule 10b-18 under the Securities
Exchange Act of 1934 (“Rule 10b-18”) and (B) commercially reasonable efforts to
make all purchases of Shares in a manner that would comply with the limitations
set forth in clause (b)(3) of Rule 10b-18, in each case as if such rule was
applicable to such purchases.

 

  (ii) Except as disclosed to Barclays in writing prior to the Trade Date,
Counterparty represents and warrants to Barclays that it has not made any
purchases of blocks by or for itself or any of its Affiliated Purchasers
pursuant to the one block purchase per week exception in Rule 10b-18(b)(4) under
the Exchange Act during each of the four calendar weeks preceding such date
(“Rule 10b-18 purchase,” “blocks” and “Affiliated Purchaser” each as defined in
Rule 10b-18).

 

  (iii)

Counterparty agrees that it (A) will not, during the Trading Period, any Cash
Settlement Pricing Period or any Early Termination Settlement Pricing Period,
make, or permit to be made (to the extent within Counterparty’s control), any
public announcement (as defined in Rule 165(f) under the Securities Act) of any
Merger Transaction or potential Merger Transaction unless such public
announcement is made prior to the opening or after the close of the regular
trading session on the Exchange for the Shares; (B) shall promptly (but in any
event prior to the next opening of the regular trading session on the Exchange)
notify Barclays following any such announcement that such announcement has been
made; and (C) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Barclays with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through Barclays or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full



--------------------------------------------------------------------------------

  calendar months preceding the announcement date. Such written notice shall be
deemed to be a certification by Counterparty to Barclays that such information
is true and correct. In addition, Counterparty shall promptly notify Barclays of
the earlier to occur of the completion of such transaction and the completion of
the vote by target shareholders. “Merger Transaction” means any merger,
acquisition or similar transaction involving a recapitalization as contemplated
by Rule 10b-18(a)(13)(iv) under the Exchange Act (other than any such
transaction in which the consideration consists solely of cash and there is no
valuation period).

 

  (c) Rule 10b5-1. It is the intent of the parties that the Transaction comply
with the requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act (“Rule
10b5-1”), and the parties agree that this Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c), and neither party shall take any
action that results in the Transaction not so complying with such requirements.
Without limiting the generality of the preceding sentence, Counterparty
acknowledges and agrees that (A) Counterparty does not have, and shall not
attempt to exercise, any influence over how, when or whether Barclays effects
any purchases in connection with the Transaction, (B) during the Trading Period,
any Cash Settlement Pricing Period and any Early Termination Settlement Pricing
Period, neither Counterparty nor its officers or employees shall, directly or
indirectly, communicate any material non-public information regarding
Counterparty or the Shares to any employee of Barclays or its affiliates who is
directly involved with the hedging of and trading with respect to the
Transaction, (C) Counterparty is entering into the Transaction in good faith and
not as part of a plan or scheme to evade compliance with federal securities laws
including, without limitation, Rule 10b-5 and (D) Counterparty will not alter or
deviate from this Confirmation or enter into or alter a corresponding hedging
transaction with respect to the Shares. Counterparty also acknowledges and
agrees that any amendment, modification, waiver or termination of this
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5 and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer or director of Counterparty is aware of any material non-public
information regarding Counterparty or the Shares.

 

  (d) Company Purchases. Without Barclays’ consent, during the Trading Period,
any Cash Settlement Pricing Period and any Early Termination Settlement Pricing
Period, Counterparty shall not, and shall not cause any Affiliate Purchaser to,
directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share),
other than purchases that are not solicited by or on behalf of Counterparty, its
affiliates or Affiliated Purchasers.

 

  (e) Regulation M. Counterparty is not on the date hereof, engaged in a
distribution, as such term is used in Regulation M under the Exchange Act, of
any securities of Counterparty, other than a distribution meeting the
requirements of the exception set forth in Sections 101(b)(10) and 102(b)(7) of
Regulation M under the Exchange Act. Counterparty shall not, until the end of
the Trading Period, engage in any such distribution without prior notice to
Barclays (a “Distribution Notice”). Counterparty acknowledges that delivery of a
Distribution Notice could result in the occurrence of a Regulatory Disruption,
and the parties agree that any such occurrence shall be treated as a Potential
Adjustment Event hereunder.

 

  (f)

Additional Termination Event. Notwithstanding any other provision hereof, an
“Additional Termination Event” shall occur and Counterparty shall be the sole
Affected Party pursuant to such Additional Termination Event if on any day
occurring after the Trade Date and on or prior to the last Scheduled Trading Day
in the Trading Period (I) Counterparty declares a distribution, issue or



--------------------------------------------------------------------------------

  dividend to existing holders of the Shares with an ex-dividend date on or
prior to the Valuation Date of (i) cash, other than a Regular Dividend,
(ii) securities or share capital of another issuer acquired or owned (directly
or indirectly) by Counterparty as a result of a spin-off or other similar
transaction or (iii) any other type of securities (other than Shares), rights or
warrants or other assets, in any case for payment (cash or other consideration)
at less than the prevailing market price as determined by the Calculation Agent
(any dividend, distribution or issuance described in clause (i), (ii) or
(iii) above, an “Extraordinary Dividend”) or (II) the arithmetic average of the
10b-18 VWAPs for all Exchange Business Days in the Trading Period prior to, and
including, such day is less than the Termination Price specified in Schedule A,
and, in the case of this clause (II) only, such Additional Termination Event
will automatically occur without any notice or action by Barclays or
Counterparty, and the Exchange Business Day immediately following the Exchange
Business Day on which such Additional Termination Event occurs will be the
“Early Termination Date” for purposes of the Agreement.

 

  (g) Physical Settlement by Counterparty. If Physical Settlement applies,
Counterparty shall deliver either (i) a number of Registered Shares equal to the
product of (A) the absolute value of the Number of Shares to be Delivered,
multiplied by (B) 100.5%, OR (ii) a number of Restricted Shares equal to the
product of (A) the absolute value of the Number of Shares to be Delivered,
multiplied by (B) 102%. “Registered Shares” shall mean Shares that satisfy the
conditions for Registered Shares set forth in Section 5(i) below. “Restricted
Shares” shall mean Shares that are not Registered Shares.

 

  (h) Cash Settlement by Counterparty. If Cash Settlement applies, Counterparty
shall pay to Barclays on the Cash Settlement Date an amount in cash equal to the
Cash Settlement Amount. “Cash Settlement Date” shall mean the date one
Settlement Cycle immediately following the last Exchange Business Day during the
Cash Settlement Pricing Period. “Cash Settlement Amount” shall mean the product
of (i) the absolute value of the Number of Shares to be Delivered, multiplied by
(ii) the arithmetic average of the 10b-18 VWAPs for all Scheduled Trading Days
in the Cash Settlement Pricing Period (the “Cash Settlement Price”). “Cash
Settlement Pricing Period” shall mean the period commencing on the third
Scheduled Trading Day immediately following the last Scheduled Trading Day of
the Trading Period and ending on an Exchange Business Day selected by the
Calculation Agent and notified to the parties prior to the beginning of the Cash
Settlement Pricing Period.

 

  (i)

Share Delivery Conditions. If Physical Settlement applies, Counterparty may
deliver Registered Shares in respect of its settlement obligations only if the
following conditions have been satisfied (the “Registration Provisions”): (i) a
registration statement (“Registration Statement”) (which may be a shelf
registration statement filed pursuant to Rule 415 under the Securities Act)
covering public resale by Barclays (or an affiliate thereof) of any Shares
delivered by Counterparty to Barclays under such Physical Settlement by
Counterparty (“Settlement Shares”) shall have been filed with, and declared
effective by, the Securities and Exchange Commission (the “SEC”) no later than
one Scheduled Trading Day prior to the Settlement Date and such Registration
Statement continues to be in effect at all times to and including the date that
Barclays or its affiliate(s) has fully and finally sold any Settlement Shares
hereunder, (ii) the contents of such Registration Statement and of any
prospectus supplement to the prospectus included therein (including, without
limitation, any sections describing the plan of distribution) shall be
reasonably satisfactory to Barclays, (iii) Barclays shall have been afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for transactions pursuant to which Barclays (or
an affiliate thereof) acts as an underwriter of equity securities of similar
size by similar issuers and the results of such investigation are reasonably
satisfactory to Barclays and (iv) as of the Settlement Date, an agreement
between Barclays and Counterparty of reasonable underwriting terms customary for
underwritten offerings of equity securities of similar size by similar issuers,
including but not limited to indemnification and contribution and due diligence
(the “Underwriting Agreement”) shall have been entered into with Barclays in
connection with the public resale of the Settlement Shares by Barclays (or an
affiliate



--------------------------------------------------------------------------------

  thereof); provided that such Underwriting Agreement shall not provide for any
underwriting discount, commission or fee or any selling concessions. If Physical
Settlement applies and Counterparty delivers Restricted Shares in respect of its
settlement obligation, Barclays acknowledges that transfer of such Restricted
Shares will be restricted under applicable securities laws.

 

  (j) Transfer or Assignment. Notwithstanding any provision of the Agreement to
the contrary, Barclays may, subject to applicable law, freely transfer and
assign all of its rights and obligations under the Transaction without the
consent of Counterparty to any affiliate of Barclays whose obligations hereunder
are guaranteed by Barclays; provided that Barclays may not assign its rights and
obligations under the Transaction if such assignment would result in
(i) Counterparty being required to pay the assignee an amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) of the Agreement greater than the
amount in respect of which Counterparty would have been required to pay to
Barclays in the absence of such assignment or (ii) Counterparty receiving a
payment from which an amount has been withheld or deducted, on account of a Tax
under Section 2(d)(i) of the Agreement in excess of that which Counterparty
would have been required to so withhold or deduct in the absence of such
assignment, unless the assignee would be required to make additional payments
pursuant to Section 2(d)(i)(4) of the Agreement corresponding to such
withholding or deduction.

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Barclays to purchase, sell, receive or deliver any Shares
or other securities to or from Counterparty, Barclays may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Barclays’ obligations in respect of the Transaction and
any such designee may assume such obligations. Barclays shall be discharged of
its obligations to Counterparty only to the extent of any such performance.

 

  (k) Role of Agent. Each of Barclays and Counterparty acknowledges to and
agrees with the other party hereto and to and with the Agent that (i) the Agent
is acting as agent for Barclays under the Transaction pursuant to instructions
from such party, (ii) the Agent is not a principal or party to the Transaction,
and may transfer its rights and obligations with respect to the Transaction,
(iii) the Agent shall have no responsibility, obligation or liability, by way of
issuance, guaranty, endorsement or otherwise in any manner with respect to the
performance of either party under the Transaction, (iv) Barclays and the Agent
have not given, and Counterparty is not relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Barclays or the Agent, other than
the representations expressly set forth in this Confirmation or the Agreement,
and (v) each party agrees to proceed solely against the other party, and not the
Agent, to collect or recover any money or securities owed to it in connection
with the Transaction. Each party hereto acknowledges and agrees that the Agent
is an intended third party beneficiary hereunder. Counterparty acknowledges that
the Agent is an affiliate of Barclays. Whenever delivery of funds or other
assets is required hereunder by or to Counterparty, such delivery shall be
effected through Agent. In addition, all notices, demands and communications of
any kind relating to the Transaction between Barclays and Counterparty shall be
transmitted exclusively through Agent. Barclays acknowledges and agrees that any
delivery by Counterparty to Agent of any money, Shares or other assets or any
notice, demand or communication with respect to the Transaction shall be
effective for all purposes hereunder and under the Agreement as if such money,
Shares, assets, notice, demand or communication had been delivered to Barclays
on the date of the delivery thereof to Agent.

 

  (l) Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Barclays upon written request by Counterparty. The Agent will
furnish to Counterparty upon written request a statement as to the source and
amount of any remuneration received or to be received by the Agent in connection
with a Transaction.



--------------------------------------------------------------------------------

  (m) Netting and Setoff. Obligations under the Transaction shall not be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
any other obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
obligations under the Transaction, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and each party hereby waives any such right of setoff,
netting or recoupment.

 

  (n) Staggered Settlement. Barclays may, by notice to Counterparty on or prior
to any Settlement Date (a “Nominal Settlement Date”), elect to deliver any
Shares deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Barclays will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver under the applicable settlement method above among the
Staggered Settlement Dates or delivery times; and (ii) the aggregate number of
Shares that Barclays will deliver to Counterparty hereunder on all such
Staggered Settlement Dates and delivery times will equal the number of Shares
that Barclays would otherwise be required to deliver on such Nominal Settlement
Date.

 

  (o)

Alternative Calculations and Counterparty Payment on Early Termination and on
Certain Extraordinary Events. If Barclays owes Counterparty or if Counterparty
owes Barclays any amount in connection with the Transaction (i) pursuant to
Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
“Announcement Event” above (except in the case of an Extraordinary Event in
which the consideration or proceeds to be paid to holders of Shares as a result
of such event consists solely of cash) or (ii) pursuant to Section 6(d)(ii) of
the Agreement (except in the case of an Event of Default in which Counterparty
is the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, other than an Event of Default or Termination Event that
resulted from an event or events outside Counterparty’s control) (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
satisfy or to require Barclays to satisfy, as the case may be, any such Payment
Obligation by delivery of Termination Delivery Units (as defined below) by
giving irrevocable telephonic notice to Barclays, confirmed in writing within
one Scheduled Trading Day, no later than noon New York time on the Early
Termination Date or other date the Transaction is cancelled or terminated, as
applicable (“Notice of Barclays/Counterparty Termination Delivery”). If the
Payment Obligation is to be satisfied by delivery of Termination Delivery Units
pursuant to the preceding sentence, within one Exchange Business Day following
receipt of a Notice of Barclays/Counterparty Termination Delivery, Barclays
shall deliver to Counterparty or the Counterparty shall deliver to Barclays, as
the case may be, a number of Termination Delivery Units having a fair market
value equal to the amount of such Payment Obligation (such number of Termination
Delivery Units to be delivered to be determined by the Calculation Agent as the
number of whole Termination Delivery Units that could be (A) purchased (I) over
a commercially reasonable period of time and (II) if the Termination Delivery
Units are Shares, in compliance with Rule 10b-18, with the cash equivalent of
such Payment Obligation, or (B) sold over a commercially reasonable period of
time to generate proceeds equal to the cash equivalent of such Payment
Obligation, as the case may be (either such period, the “Early Termination
Settlement Pricing Period”)). By 9:00 a.m. New York time on the first Scheduled
Trading Day following receipt of a Notice of Barclays/Counterparty Termination
Delivery, Barclays shall notify Counterparty in writing of the length of the
Early Termination Settlement Pricing Period. If the Payment Obligation is to be
satisfied by delivery of Termination Delivery Units pursuant to this
Section 5(o), (x) Physical Settlement as set forth herein shall apply, with the
number of Termination Delivery Units to be delivered, determined as described
above, being deemed to be the Number of Shares to be Delivered for purposes of
such Physical Settlement, (y) the Early Termination Settlement Date shall be a
“Settlement Date” within the meaning of Section 9.4 of the Equity Definitions,
and (z) the provisions of Sections 9.8, 9.9, 9.10, 9.11 (modified as described
above) and 9.12 of the



--------------------------------------------------------------------------------

  Equity Definitions shall be applicable to the delivery of Termination Delivery
Units under this Section, except that all references herein and therein to
“Shares” shall be read as references to “Termination Delivery Units.”
“Termination Delivery Units” means in the case of a Termination Event, Event of
Default or Delisting, one Share or, in the case of Nationalization, Insolvency,
Tender Offer or Merger Event, a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency, Tender Offer or Merger
Event; provided that if such Nationalization, Insolvency, Tender Offer or Merger
Event involves a choice of consideration to be received by holders, such holder
shall be deemed to have elected to receive the maximum possible amount of cash;
provided further that in calculating any Payment Obligation in connection with a
Termination Event, any distribution, issue or dividend, including any
Extraordinary Dividend, paid in respect of the Termination Delivery Units shall
not be considered a loss recoverable by Barclays. Counterparty agrees to furnish
Barclays with written notice at least 30 days prior to the ex-dividend dates
corresponding to such foregoing distributions, issues and dividends, other than
a Regular Dividend. For the avoidance of doubt, any Share delivered in
satisfaction of the Counterparty’s Payment Obligation as described in this
Section 5(o) may be either a Registered Share or a Restricted Share as provided
in Section 5(g) and 5(i) above.

 

  (p) No Material Non-Public Information. On the Trade Date, Counterparty
represents and warrants to Barclays that it is not aware of any material
non-public information concerning itself or the Shares. “Material” information
for these purposes is any information to which an investor would reasonably
attach importance in reaching a decision to buy, sell or hold Shares.

 

  (q) Maximum Number of Shares. The aggregate number of Shares that may be
delivered by Counterparty pursuant to this Confirmation, the Equity Definitions
or the Agreement in respect of the Transaction will be limited to the lesser of
(i) the total Shares authorized but not outstanding, reduced by the total amount
of contingently issuable Shares and (ii) 50,632,911 Shares. Notwithstanding the
immediately preceding sentence, if the number of Shares to be issued at
settlement by Counterparty exceeds the limit in clause (i) of the preceding
sentence, Counterparty will use its commercially reasonable efforts to obtain
all necessary approvals to issue additional Shares to enable it to satisfy all
obligations hereunder, and if such approvals are obtained, shall satisfy any
obligations not satisfied as a result of the immediately preceding sentence. For
the avoidance of doubt, Counterparty shall not be required to satisfy in cash
such Share delivery obligation if Counterparty is unable to obtain such
necessary approvals.

 

  (r) Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

  (s) Status of Claims in Bankruptcy. Barclays acknowledges and agrees that this
Confirmation is not intended to convey to Barclays rights with respect to the
Transaction that are senior to the claims of common stockholders of Counterparty
in any U.S. bankruptcy proceedings of Counterparty; provided that nothing herein
shall limit or shall be deemed to limit Barclays’ right to pursue remedies in
the event of a breach by Counterparty of its obligations and agreements with
respect to the Transaction at any time other than during U.S. bankruptcy
proceedings of Counterparty; provided, further, that nothing in this
Section 5(s) shall limit or shall be deemed to limit Barclays’ rights in respect
of any transactions other than the Transaction.



--------------------------------------------------------------------------------

  (t) No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

  (u) Securities Contract. The parties hereto agree and acknowledge that
Barclays is one or more of a “financial institution” and “financial participant”
within the meaning of Sections 101(22) and 101(22A) of the Bankruptcy Code. The
parties hereto further agree and acknowledge (A) that this Confirmation is a
“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” or a “transfer” within the meaning of Section 546 of
the Bankruptcy Code and (B) that Barclays is entitled to the protections
afforded by, among other sections, Section 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 548(d)(2), 555 and 561 of the Bankruptcy Code.

 

  (v) Payments on Early Termination. Barclays and Counterparty agree that for
the Transaction, the definition of Close-out Amount in the Agreement shall be
amended by (i) deleting the second sentence of the paragraph immediately
following clause (iii) thereof and (ii) replacing the words “(or any gain
resulting from any of them)” with the words “and shall, in calculating any
Close-out Amount, consider any gain resulting from its terminating, liquidating
or re-establishing any hedge related to a Termination Transaction or group of
Termination Transactions” in the second paragraph following clause
(iii) thereof. For the avoidance of doubt, the Payment Obligation determined
upon Early Termination shall not include the economic effect of any dividends or
distributions, including any Extraordinary Dividends, declared or paid by the
Counterparty since the Trade Date.

 

  (w) Agreement Regarding Calculations and Settlement. Notwithstanding any other
provision of this Confirmation, the Definitions or the Agreement to the
contrary, in calculating any adjustment pursuant to Article 11 of the Equity
Definitions or any amount payable pursuant to Article 12 of the Equity
Definitions or Section 6 of the Agreement, the Calculation Agent shall not take
into account changes to costs of funding, stock loan rates or any distribution,
issue or dividends declared since the Trade Date.

For the avoidance of doubt, following payment by Counterparty of the relevant
Prepayment Amount, the Additional Payment and the Transaction Fee nothing in
this Confirmation shall be interpreted as requiring Counterparty to deliver cash
in respect of the settlement of the Transaction or in respect of any Payment
Obligation owed by Counterparty (except in the case of an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, other than an Event of Default or a
Termination Event that resulted from an event or events outside Counterparty’s
control).

 

  (x) Governing Law. The law of the State of New York (without giving effect to
any conflict of laws principles that would require the application of the laws
of another jurisdiction).

 

  (y) Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.



--------------------------------------------------------------------------------

6. Account Details:

 

  (a) Account for payments to Counterparty:

 

  CVS Caremark Corporation      Bank Name: ¢¢¢¢¢¢      ABA: ¢¢¢¢¢¢      SWIFT
code: ¢¢¢¢¢¢      Acct:   ¢¢¢¢¢¢¢¢        ¢¢¢¢¢¢¢¢        ¢¢¢¢¢¢¢¢      Acct
No.: ¢¢¢¢¢¢¢   

Account for delivery of Shares to Counterparty:

To be provided by Counterparty to Barclays.

 

  (b) Account for payments to Barclays:

Bank: ¢¢¢¢¢¢¢

ABA# ¢¢¢¢¢¢¢

BIC: ¢¢¢¢¢¢¢

Acct: ¢¢¢¢¢¢¢

Beneficiary: ¢¢¢¢¢¢¢

Ref: ¢¢¢¢¢¢¢

7. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Barclays for the Transaction is: Inapplicable, Barclays is not a
Multibranch Party.

8. Notices:

For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

CVS Caremark Corporation

One CVS Drive

Woonsocket, RI 02895

Attention: ¢¢¢¢¢ ¢¢

Telephone No.: ¢¢¢¢¢¢¢

Facsimile No.: ¢¢¢¢¢¢¢

 

  (b) Address for notices or communications to Barclays:

Barclays Bank PLC

c/o Barclays Capital Inc.

745 Seventh Ave.

New York, NY 10019

Attn: ¢¢¢¢¢ ¢¢

Telephone: ¢¢¢¢¢¢¢

Facsimile: ¢¢¢¢¢¢¢



--------------------------------------------------------------------------------

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.



--------------------------------------------------------------------------------

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Barclays a facsimile of the fully-executed
Confirmation to Barclays at (+1) 917-522-0458. Originals shall be provided for
your execution upon your request.

Very truly yours,

BARCLAYS BANK PLC,

BY BARCLAYS CAPITAL INC.,

acting solely as its Agent in connection with the Transaction

 

By:  

/s/ John Kutinsky

  Name:   John Kutinsky   Title:   Authorized Signatory Accepted and confirmed
as of the Trade Date: CVS CAREMARK CORPORATION By:  

/s/ Carol A. DeNale

  Name: Carol A. DeNale   Title: SVP & Treasurer

[Signature Page to Share Repurchase Transaction]